Luke, J.
In an action for a sum of money claimed to be owing for certain commodities sold and delivered by plaintiff to defendant under the terms of a written contract between the parties, where it appeared on the trial, not only from the evidence introduced on behalf of the plaintiff in support of its claim, but in part at least from admissions of the defendant himself, that the stated balance was correct, due, and unpaid, the trial judge did not err in refusing to admit testimony of an alleged contemporaneous oral conversation or understanding, where such testimony was clearly intended to add to and modify the plain terms and conditions of the written contract; nor, in the absence of any valid defense to the plaintiff’s claim, did the judge err in directing a verdict for the stated balance in favor of the plaintiff and entering a judgment thereon, nor, in the circumstances, in denying the defendant’s motion for a new trial.

Judgment affirmed..


Broyles, C. J., and Bloodworth, J., concur.